     Case 2:21-cv-03862-PA-SP Document 11 Filed 09/09/21 Page 1 of 2 Page ID #:27

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          2:21-cv-03862-PA (SP)                                          Date     September 9, 2021
 Title             DEBORAH MARIE PRIOLO v. KILOLO KIJAKAZI, Acting Commissioner of Social
                   Security Administration




 Present: The                     Sheri Pym, United States Magistrate Judge
 Honorable
                Kimberly Carter                                  n/a                                n/a
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                       Attorneys Present for Defendant:
                              n/a                                                    n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Case Should Not Be Dismissed
                              for Failure to Effect Service and Prosecute

       On May 6, 2021 plaintiff filed a Complaint for Review of Final Decision of the
Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g). On
May 19, 2021, the court issued its Case Management Order in this matter. The Case
Management Order advised plaintiff that the summons and complaint must be served
promptly on defendant in accordance with Federal Rule of Civil Procedure 4(i), and
specifically ordered that a proof of such service must thereafter be filed with the court,
preferably within 30 days of the date of the Case Management Order, i.e., on or before
June 18, 2021.

       Although the court requested proof of service by June 18, 2021, Federal Rule of
Civil Procedure 4(m) requires service within 90 days after the complaint is filed, or by
August 4, 2021 in this case. If the complaint is not served within 90 days of its filing, the
court “must dismiss the action without prejudice against that defendant or order that
service be made within a specified time,” unless plaintiff shows good cause for the
failure, in which case the court must grant an appropriate extension. Fed. R. Civ. P. 4(m).

       To date, the court has not received a proof of service, although both the requested
deadline of June 18, 2021 and the 90-day outside limit to serve the complaint have
passed. Nor has plaintiff requested or obtained an order from the court granting an
extension of time to do so. It therefore appears that plaintiff has violated the court’s
order and the Federal Rules of Civil Procedure and is not properly prosecuting this
action.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 2
     Case 2:21-cv-03862-PA-SP Document 11 Filed 09/09/21 Page 2 of 2 Page ID #:28

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       2:21-cv-03862-PA (SP)                             Date   September 9, 2021
 Title          DEBORAH MARIE PRIOLO v. KILOLO KIJAKAZI, Acting Commissioner of Social
                Security Administration

      Accordingly, plaintiff is ORDERED to show cause in writing by September 24,
2021 why this case should not be dismissed without prejudice for plaintiff’s failure to
prosecute and serve defendant within the required time period, as directed in the Case
Management Order. Plaintiff may discharge this Order to Show Cause by filing, not later
than September 24, 2021, proof of service of the summons and complaint.

      The court warns plaintiff that failure to respond to the Order to Show Cause
by September 24, 2021, or further failure to prosecute this action in accordance with
the Case Management Order and other court orders, may result in dismissal of this
action for failure to prosecute.




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 2 of 2
